[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff brings this action alleging he was terminated from his employment with the defendant in violation of Conn. Gen. Stat. sec. 31-290a, in that he, the plaintiff, filed a worker's compensation claim; and, in that, the termination was retaliatory and discriminatory.
The defendant denies plaintiff's allegations and contends that the termination of plaintiff's employment resulted when the plaintiff was medically approved for return to light duty employment and he failed to timely report for such employment.
The factual background to this action begins with a worker's compensation injury suffered by the plaintiff. He received medical attention to the injury and was required to absent himself from employment during the course of the medical treatment. Eventually, the treating physician released the plaintiff for light duty employment on July 3, 1990. The plaintiff failed to report for employment with the defendant until CT Page 5492 July 9, 1990 at which time defendant terminated the defendant for failure to report for light duty employment.
On July 10, 1990, a grievance was filed by the union in plaintiff's behalf for the discharge from employment. The grievance was contested by the defendant and eventually was scheduled for a hearing on November 1, 1990, before the Connecticut State Board of Mediation and Arbitration. At the date of the hearing the plaintiff and the defendant entered into a stipulation wherein the defendant herein would pay to the plaintiff herein, $2,500.00 for the total settlement of all claims brought in behalf of the plaintiff, except for his worker's compensation claim. Further, the plaintiff stipulated that he was terminated on July 9, 1990, and that he would not re-apply for a position with the defendant in the future.
On or about September 21, 1990, that is, prior to the above-mentioned stipulation of the parties on November 9, 1990, the plaintiff brought the instant action.
The court finds that on November 9, 1990, the parties herein, by the terms of their stipulation, agreed to terminate all claims of the plaintiff against the defendant resulting from the termination of his employment with the defendant, excepting plaintiff's worker's compensation claim.
The court further finds that the stipulation included plaintiff's herein complaint alleging a discharge in violation of Conn. Gen. Stat. sec. 31-290a.
Therefore, judgment is to enter for the defendant.
JULIUS J. KREMSKI STATE TRIAL REFEREE